Houghton, J. (dissenting):
I cannot concur in the reasons advanced for reversing this judgment. I do not interpret the evidence as showing that O’Brien and defendant and the plaintiff’s intestate, as between themselves, entered into a copartnership agreement.
The defendant called as a witness, his own bookkeeper, Anthony, and he testified that the defendant told him that plaintiff’s intestate and O’Brien were coming to work for him, and that they were to" receive a salary of forty dollars per week and a portion of the profits at "the end of the year. The 'defendant was sworn as a witness in his own behalf, and while it was perfectly competent for him to say that his bookkeeper was mistaken and that he made no such declaration to him, he did not so testify and "said nothing upon the subject. The controversy on the trial was, whether O’Brien and plaintiff’s intestate were to have one-sixth each of the profits, as claimed by plaintiff, or only one-eighth each, as claimed and admitted by defendant.
There is a wide difference between a partnership as against third persons and one inter sese. The case of Leggett v. Hyde (58 N. Y. 272), cited as authority in the prevailing opinion, deals with the question as to whether the parties had made themselves partners as to third persons only, and expressly recognizes the rule that a part*474ñership may exist.as to such third persons, and not as between the: contracting parties themselves. That; one may be employed and remunerated by a share of the profits, in lieu of or in addition to a stated salary, without becoming a partner as between himself and his employer, has been frequently held .and is not disputed. The conditions under which no partnership' exists as between the parties themselves, and frequently even as against third parties, are illustrated by the cases of Smith v. Bodine (74 N. Y. 30); Richardson v. Hughitt (76 id. 55) ; Cassidy v. Hall (97 id. 159); Bickford v. Searles (9 App. Div. 158), and Merchants’ Nat. Bank v. Barnes (32 id. 92). Indeed, the practice of adding to a servant’s salai-y a portion of the profits of the business, even in large enterprises, is quite common, and is very properly supposed to exert a salutary effect in stimulating activity in, and devotion to, the employer’s interests. The rple of .law should not be so narrowed as to make a servant so paid in whole or in part a generaljpartner in the business itself, with rights of general accounting, aside from such profits as he may have an interest in, and with right to termination of the business and the placing of it in the hands of a receiver.
Hor do I think there was any error in excluding the testimony of defendant as to whether he made any such contract with O’Brien as had been testified' to by him. Assuming the question to be proper in form, and not plainly calling for a conclusion as to what the arrangement was, the defendant could not testify, because, If it was material at all, it manifestly called for a.personal transaction between the defendant himself and plaintiff’s intestate. O’Brien testified that at one time and in one conversation the defendant made a bargain with himself and the deceased to pay each of them forty dollars per week for their services, and, in addition, one-sixth of the net profits of the business., -The bargain between defendant and O’Brien was not material, except as- it involved one made in the same conversation in behalf of the' deceased. Surely, the defendant could not testify against the plaintiff administratrix if the question was properly objected to as calling for a personal transaction between ■himself and the dead man —that he made no such bargain, or what the bargain actually was. -That a living "witness, who was present and'heard the bargain, had given his version of what took place,, did not open the door for the defendant to testify on the same-sub*475ject. If this were so, section 829 of the Code of Civil Procedure would be a nullity, for tíre estate of a deceased person can only .prove a verbal contract by some witness who was present, and the calling of that witness should not and does not permit the party himself to testify and give his version of what took place. Under the situation presented, O’Brien’s contract being interwoven with that of the deceased, and made by the same conversation, to permit the defendant to testify that he had made no such bargain as O’Brien had testified he did, would be in direct violation of the provisions of the Code prohibiting a living party from testifying to transactions had with a deceased person whose representatives are seeking to enforce an obligation against him. If O’Brien’s contract was not connected with that of the deceased, then the testimony excluded was immaterial. If it was- material, then it involved the contract made with the deceased, and defendant’s testimony was properly excluded.
With respect to the so-called “ I. O. U.’s,” I do not think any error was committed in excluding. them. The ground upon which the defendant’s counsel claimed they were admissible, and that they proved his counterclaim, was that they were "negotiable instruments. They were clearly not of such a character, and he should be held to the ground he took upon the trial with respect to them.
I think the judgment was right and that no reversible error was committed.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.